Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: "Simultaneously Outputting Images Having Different Resolutions to Display Devices Having Different Resolutions".
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Boshra-Riad (U.S. PG-PUB 2018/0108114 A1, 'BOSHRA-RIAD') in view of Nishimura (U.S. PG- PUB 2016/0321785 A1, 'NISHIMURA').
Regarding independent claim 5, BOSHRA-RIAD discloses an image processing method executed by an image processing device, the method comprising: 

    PNG
    media_image1.png
    531
    1138
    media_image1.png
    Greyscale

executing, on first observed image information input externally (BOSHRA-RIAD; FIG. 1; ¶ 0024; “Each display device can have … input interfaces for receiving graphics or video from a source, such as from user system 110 over link 150.”) and having predetermined number of pixels generated (BOSHRA-RIAD; ¶ 0010; “Scaling a display output from a native resolution of generated graphics can provide a better user viewing experience …”) BOSHRA-RIAD; FIG. 1; ¶ 0020; “… the scaled display output is an up-scaled display output. Upscaling produces a higher resolution output based on an upscaling process applied to video/graphics in an input resolution. This upscaling process can employ various algorithms or functions to derive a higher resolution output than natively provided as an input to the upscaling process. A pixel doubling algorithm [‘expand number of pixels’] can be employed, or various interpolation functions can be employed to produce a desired output resolution. … a native or internal resolution for graphics/video of user system 110 might be … or HD at 1,920*1,080 pixels (referred to as 1080p) … A display device might have a desired or native resolution of 4096*2160 pixels (referred to as 4k) or 7,680*4,320 pixels (referred to as 8k). Thus, an upscaling process can be employed to scale the 1,920*1,080 pixels produced by an HD graphics subsystem of user system 110 to the 4096*2160 pixels of a 4k display device.”) among a plurality of displays (BOSHRA-RIAD; FIG. 1; ¶ 0024; “Video display devices 130 can each comprise video monitors, televisions, projectors, touchscreens, transported video interfaces, virtualized interfaces, or other video or graphics viewing elements … Each display device can have one or more input interfaces for receiving graphics or video from a source, such as from user system 110 over link 150.”) being connectable to the image processing device (BOSHRA-RIAD; FIG. 1; ¶ 0022; “Scaling service 111 determines and applies a dynamic scaling process to graphics or video generated by user system 110. Scaling service 111 comprises … execution elements which provide video scaling features for graphics or video generated by user system 110 in a graphics or video processing portion of user system 110. Scaling service 111 can include hardware and software elements, such as video processors, graphics cores, video cards, graphics interface cards, video memory, scaling hardware and software elements, graphics engines, scaling engines, execution units, rendering units, memory interface units …”), and generating and outputting second observed image information having number 25of pixels larger than the predetermined number of pixels (BOSHRA-RIAD; FIG. 1; ¶ 0020; “… at times the specific display device might have sufficient upscaling features and user system 110 can output the unscaled or native graphics over link 150 for upscaling by the display device. In other examples, user system 110 might have superior upscaling features, and user system 110 can produce the up-scaled output for transfer over link 150. Once the selected scaling process has been applied, then user system 110 transfers the display output for display on the display device.”); 32Attorney Docket No. 13421US01and 
executing reduction processing to reduce the number of pixels on the second observed image information, and generating and outputting third observed image information 5having number of pixels smaller than the predetermined number of pixels (BOSHRA-RIAD; FIG. 1; ¶ 0019; “User system 110 can either produce (203) a scaled display output for display on display device, or produce (204) an unscaled display output for display on display device. The scaled display output can include upscaling, downscaling [‘reduce the number of pixels’], or other scaling factors and processes.”).
BOSHRA-RIAD does not explicitly disclose capturing a subject, which NISHIMURA discloses (NISHIMURA; ¶ 0005; “When an organ/part to be observed is observed in detail, an endoscope, in which an imaging device with a large number of pixels is mounted, is used. … priority is placed on the capturing of an image with high quality and high resolution.”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the image processing method executed by an image processing device of BOSHRA-RIAD with the capturing a subject of NISHIMURA. The motivation for this modification could have been to use an endoscopic instrument to visualize bodily tissues and organs in real-time with high-quality, high-resolution digital imagery.
Independent claim 6 recites similar limitations and encompasses similar scope when compared to independent claim 5; therefore, the same rationale for combining references will be maintained.
Regarding independent claim 6, BOSHRA-RIAD/NISHIMURA disclose a non-transitory computer readable recording medium on which an executable program for processing an image, the 10program instructing a processor of an image processing device to execute (BOSHRA-RIAD; FIG. 3; ¶ 0045; “Storage system 323 may comprise any computer readable storage media readable by control processor 321 and capable of storing firmware 322. Storage system 323 may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, … program modules …”): … ([The Examiner notes that the following recited limitations are repeated verbatim from independent claim 5. See the corresponding rationale for the rejection above.]).
Independent claim 1 recites similar limitations and encompasses similar scope when compared to independent claim 5; therefore, the same rationale for combining references will be maintained.
Regarding independent claim 1, BOSHRA-RIAD/NISHIMURA discloses an image processing device comprising: a memory; and a processor comprising hardware, wherein the processor 5is configured to (BOSHRA-RIAD; FIG. 3; ¶ 0026; “SoC 310 further includes internal operational elements 311-315 comprising processing cores 311, graphics cores 312, video interface 313, communication interfaces 315, and memory interface 315. Video scaling system 320 includes control processor 321, firmware 322, storage system 323, and communication interface 324.”): … ([The Examiner notes that the following recited limitations are repeated nearly verbatim from independent claim 5. See the corresponding rationale for the rejection in the Office action above.]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over BOSHRA-RIAD in view of NISHIMURA as applied to claim 1 above, and further in view of Hayashi (U.S. PG-PUB 2009/0202169 A1, 'HAYASHI').
Regarding claim 2, BOSHRA-RIAD/NISHIMURA discloses the image processing device according to claim 1, wherein the processor is configured to: 

    PNG
    media_image2.png
    311
    812
    media_image2.png
    Greyscale

execute, on the first observed image information, interpolation processing to interpolate the pixels up to 25the resolution of the display configured to display the 30Attorney Docket No. 13421US01 display image having the highest resolution as the expansion processing (BOSHRA-RIAD; FIG. 4; ¶ 0052; “… scaling algorithms include pixel interpolation, where adjacent pixels are mathematically interpolated using … interpolation functions to increase a quality of pixels. … three … scaling algorithms are shown, namely "pixel double," "interpolation A," and "interpolation B," …”), and generate and output the second observed image information (BOSHRA-RIAD; FIG. 1; ¶ 0020
BOSHRA-RIAD/NISHIMURA do not explicitly disclose that the processor is configured to execute, on the second observed image information, 5decimation processing to decimate the number of pixels as the reduction processing, which HAYASHI discloses (HAYASHI; FIG. 4; ¶ 0058; “The reducing units 132 reduce the image of the image data. … the reducing units 132 decimate pixels in the image data to reduce the size of the image data. For example, the number of pixels is reduced to half.”), and generate and output the third observed image information (HAYASHI; FIG. 6; ¶ 0078; “… resolution conversion (reduction processing) is performed [‘generate’] (step S103).” FIG. 6; ¶ 0079; “… the image data output from the resolution converting unit 13 is coded (step S104). … The coded image data is transmitted [‘output the third observed image information’] via the network N to a destination (step S105).”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the image processing device according to claim 1 of BOSHRA-RIAD/NISHIMURA with the disclosure that the processor is configured to execute, on the second observed image information, 5decimation processing to decimate the number of pixels as the reduction processing of HAYASHI. The motivation for this modification could have been reduce the number of pixels in an image in order to efficiently store and process a lower resolution image. Specifically, using a decimation method to eliminate pixels from an image is efficient compared to weighted-averaging or other reduction techniques.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over BOSHRA-RIAD in view of NISHIMURA as applied to claim 1 above, and further in view of Stahl et al. (U.S. PG-PUB 2013/0328878 A1, 'STAHL').
Regarding claim 3, BOSHRA-RIAD/NISHIMURA discloses the image processing device according to claim 1; however, 10 BOSHRA-RIAD/NISHIMURA do not explicitly disclose that the processor is connected to: 

    PNG
    media_image3.png
    479
    819
    media_image3.png
    Greyscale

a first output unit connected to a first display configured to display an image having number of pixels equal to the number of pixels of a second observed image 15corresponding to the second observed image information, which STAHL discloses (STAHL; FIG. 2A; ¶ 0041; “… scaling unit 220 [‘output unit’] … up-scales the output [‘image having number of pixels equal to the number of pixels of a second … image’] provided by display generation unit 210 to produce a frame to be presented on internal display 120 [‘first display’] …”); nor do BOSHRA-RIAD/NISHIMURA explicitly disclose that the processor is connected to:
a second output unit connected to a second display configured to display an image having number of pixels equal to the number of pixels of a third observed image corresponding to the third observed image 20information, which STAHL discloses (STAHL; ¶ 0054; “… due to differences in the resolutions of various types of devices, the rendered image data [is] up-sampled or down-sampled for display on the non-preferred display. … common resolution levels for [TVs] [‘second display’] … include 1080p and 720p modes [‘image having number of pixels equal to the number of pixels of a third … image’] for TVs, while the native, default, or best resolution available on some internal displays of laptop or tablet … devices may be much higher (e.g., 1366*768). … in a display mirroring mode in which a [TV] is connected to a laptop … and is the preferred display, images rendered for the [TV] [‘third observed image 20information’] may be downscaled (e.g., down-sampled) [‘reduction processing to reduce the number of pixels’] for display on the screen of the laptop … the systems … employ an optimized system for display mirroring that can downscale using either dedicated hardware or a GPU [‘output unit’] in the system …”), and 
nor do BOSHRA-RIAD/NISHIMURA explicitly disclose that the processor is configured to output the second observed image information to the first output unit and output the third observed image information to the second output unit, which STAHL discloses (STAHL; ¶ 0042; “… Note that when computing device 110 is operating in an extended display mode, rather than in a mirroring mode, the data [‘second/third … image information’] provided to internal display 120 and external display 160 may be different, and may be rendered by display generation unit 210 [‘first/second output unit’] and/or scaled by scaling unit 220 to provide image data that is compatible with a best display mode (or that is based on one of any number of native display modes) for each display.”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the image processing device according to claim 1 of BOSHRA-RIAD/NISHIMURA with the various above-recited limitations of STAHL.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over BOSHRA-RIAD in view of NISHIMURA as applied to claim 1 above, and further in view of Oravainen (U.S. PG-PUB 2017/0330496 A1, 'ORAVAINEN').
Regarding claim 4, BOSHRA-RIAD/NISHIMURA discloses the image processing device according to claim 1, wherein the first observed image information has the number of pixels larger than number of pixels of a Full HD image, and 5the processor is configured to: 
execute the expansion processing on the first observed image information and generate and output the second observed image information having the number of pixels equal to a number of pixels of a 4K image (BOSHRA-RIAD; ¶ 0029; “The resolution of the display and the resolution of the user application [may] not match, and [often] the resolution of the user application is lower than the native resolution of the display. … a native/internal resolution for graphics/video [‘first observed image information’] of SoC 310 might be "high definition" or HD at 1,920*1,080 pixels (… [a.k.a.] 1080p), among other resolutions [‘number of pixels larger than … a Full HD image’]. A connected display [may] have a desired or native resolution of 4096*2160 pixels (referred to as 4k) or higher. … an upscaling process [‘expansion processing’] [is used] to scale the 1,920*1,080 pixels [‘Full HD’] produced by graphics cores 312 to the 4096*2160 pixels of a 4k display.”).
10 BOSHRA-RIAD/NISHIMURA do not explicitly disclose that the processor is configured to execute the reduction processing on the second observed image information and generate and output the third observed image information having the number of pixels equal to the number of pixels of the Full HD image, which ORAVAINEN discloses (ORAVAINEN; FIG. 3; ¶ 0032; “… when throttling, the rendering instructions 302 sent to the GPU 224 (e.g., while the frame time 312 is above the threshold frame time) includes a reduced rendering target (e.g., reduced resolution) for one of the two eyes (i.e., for the "reduced eye"), while the other eye continues with a normal rendering target (i.e., for the "normal eye"). … during throttling, the adaptive rendering module 210 may alter the rendering target for the left eye of the user 100 from 4K resolution to HD resolution (e.g., 1080p, in the instructions 302B), while the rendering target for the right eye of the user 100 remains at 4K (e.g., from the instructions 302A).”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the image processing device according to claim 1 of BOSHRA-RIAD/NISHIMURA with the disclosure that the processor is configured to execute the reduction processing ORAVAINEN. The motivation for this modification could have been to reduce the computational burden associated with processing high-resolution graphics and to match the resolution of the source graphics to an intended lower-resolution destination display.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268.  The examiner can normally be reached on Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        
/MARK K ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2619